Per, Curiam;.
The decision in the case of New York Life Insurance Co. v. Gilmore, 171 Ga. 894 (157 S. E. 188), controls this case adversely to the plaintiffs. The parties are not the same, but the two cases involved the same facts and the same issues, except one which is dealt with in the third paragraph, infra.
The plaintiffs requested this court to review and overrule the decision in New York Life Insurance Co. v. Gilmore, supra. The court not being unanimous in favor of reviewing and overruling the case, the request is denied.
It is contended that Civil Code (1910), § 3033, as construed in the New York Life Insurance Company case, supra, is void, because said section thus construed has the effect of depriv*270mg petitioners of their property and property rights without due process of law, and therefore contravenes the due-process clauses of the State and Federal constitutions. Civil Code (1910), §§ 6359, 6700. “When the parties have been fully heard in the regular course of judicial proceedings, an erroneous decision of a State court does not deprive the unsuccessful party of his property without due process of law, within the fourteenth amendment of the Constitution of the United States. Walker v. Sauvinet, 92 U. S. 90 [23 L. ed. 678]; Head v. Amoskeag Co., 113 U. S. 9, 26 [5 Sup. Ct. 441, 28 L. ed. 889]; Morley v. Lake Shore Railroad, 146 U. S. 162, 171 [13 Sup. Ct. 54, 36 L. ed. 925]; Bergemann v. Backer, 157 U. S. 655 [15 Sup. Ct. 727, 39 L. ed. 845].” Central Land Co. v. Laidley, 159 U. S. 103, 112 (16 Sup. Ct. 80, 40 L. ed. 91). See also 2 Honnold's Supreme Court Law, 846, 850; Herndon v. State, 178 Ga. 832 (174 S. E. 597).

Judgment affirmed.


All-Hie Justices concur, Atlcinson and Gilbert, JJ., specially.